Citation Nr: 0905083	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1991 to 
January 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  In December 2008, the Veteran testified before the 
Board by video conference held at the RO.

The issue of entitlement to service connection for a lumbar 
spine disability is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

In April 2008, the Veteran withdrew his appeal concerning the 
issue of entitlement to service connection for a lumbar spine 
disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to a lumbar spine disability have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In April 2005, the Veteran submitted a VA Form 9 perfecting 
his appeals as to the issue of entitlement to service 
connection for service connection for a lumbar spine 
disability, as identified in the April 2005 statement of the 
case.

At a December 2008 hearing before the Board, the Veteran 
stated that he was withdrawing the appeal as to the issue of 
entitlement to service connection for a lumbar spine 
disability.  The Board finds that the Veteran's statement 
indicating his intention to withdraw the appeal as to this 
issue satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for a lumbar spine 
disability, there remain no allegations of errors of fact or 
law for appellate consideration concerning this issue.  The 
Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to service connection 
for a lumbar spine disability is dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for a lumbar spine disability is dismissed without 
prejudice.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim for service connection for a cervical 
spine disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

The Veteran contends that he injured his cervical spine 
during service in either 1994 or 1995 when he fell off of a 
tank, landed on his back, and jarred his neck.

As an initial matter, the Veteran contends that private 
medical records from Dr. O'Malley that are associated with 
the claims file contain records for another patient with the 
same name as the Veteran.  Specifically, he contends that a 
medical record that indicates that he injured his neck during 
a car accident in May 2001 belongs to another patient.  
Accordingly, the Veteran's private treatment records from Dr. 
O'Malley should be obtained and the physician should be asked 
to verify whether treatment records previously provided to 
the RO are those of the Veteran or another patient.  In 
addition, as the most recent VA medical records are dated in 
October 2007, subsequent VA medical records should be 
obtained.

Finally, the service medical records include reports of a 
June 1991 enlistment examination, June 1998 examination, and 
December 1998 separation examination which reflect normal 
clinical evaluations of the neck and spine.  A September 1997 
treatment record indicates complaints of a stiff neck when 
bending the neck to the left side.

A December 1998 VA examination shows that the Veteran's spine 
had a full range of motion without point tenderness.

VA and private medical records reflect complaints of neck 
pain and diagnoses of right hand radiculopathy from the C5-6 
spur, right C5-6 radiculopathy, and cervicalgia paresthesias 
in the right upper extremity.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, a remand for an etiological opinion, rationale, 
and an examination addressing whether the Veteran has a 
current cervical spine disability that is related to his 
service, is necessary.
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since October 2007.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. 
O'Malley and ask the physician to verify 
treatment records previously provided to 
the RO are those of the Veteran or another 
patient, including a report of a car 
accident and neck injury in May 2001.  All 
attempts to secure the records must be 
documented in the claims folder.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current cervical spine 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
opinion:

	(a)  Diagnose any cervical spine 
disability.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any current cervical spine disability 
was incurred in or aggravated during 
the Veteran's service, including 
complaints of neck stiffness in 
September 1997.

4.  Then, readjudicate the issue on appeal.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


